DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (2013/0094126) in view of Mullins (2013/0076485), Lee (2015/0235593) and Kim et al. (2011/0316809).

Regarding claim 1, Rappoport teaches an electronic device, comprising: a substrate (para [0040] a polymer substrate); an array of light-emitting diode pixels on the substrate configured to display images (para [0037] Display 14 may include pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electronic ink elements, liquid crystal display (LCD) components, or other suitable display pixel structures; 44; Fig 3); and a touch sensor array (100; Fig 15) that receives signals through channels between the light-emitting diode pixels (Fig 1; para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. Para [0041] Openings 28 may allow signals to pass through display 14. These signals may include, for example, electromagnetic signals such as radio-frequency electromagnetic signals, acoustic signals, and light. In the example of FIG. 1, openings 28 have been formed in an array having rows and columns of multiple openings. This is merely illustrative. There may be one opening in display 14, two openings in display 14, ten or more openings in display 14, one hundred or more openings in display 14, one thousand or more openings in display 14, or any other suitable number of openings. Openings 28 may, for example, be formed in active display region 22. Para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures),. Para [0051] When formed in the active region of display 14, opening 28 will generally be surrounded by display pixels in display 14 such as illustrative display pixels 44. Para [0052] Electrical components such as component 46 may be mounted in housing 12. For example, component 46 may be mounted in lateral alignment with opening 28 (i.e., component 46 may be mounted in under opening 28 in the orientation of FIG. 3 so that component 46 and opening 28 are aligned along lateral dimensions X and Y and lie along a common axis in dimension Z). With this type of configuration, opening 28 may overlap component 46 sufficiently that signals 48 that are associated with the operation of component 46 may pass through opening 28. Para [0074] During operation, sources 98 may emit light 104. Light 104 may pass through openings 28. When no external objects are present in the vicinity of touch sensor 100, light 104 will not be reflected towards detectors 102 in sensor 100. When, however, an external object such as a user's finger or other object 96 is present in the vicinity (e.g., less than 2 cm, less than 0.5 cm, less than 0.1 cm, etc.) of one or more of light emitters 98, some of light 104 may be reflected back towards touch sensor 100 as reflected light 106. Reflected light 106 may pass through openings 28 in display 14 and may be received by detectors 102 in light-based touch sensor 100.).
Rappoport fails to explicitly teach light-emitting diode soldered to the substrate; a fingerprint sensor on the substrate; as claimed.
Mullins teaches an electronic device comprising a display (14; Fig 1) and a fingerprint sensor (20; Fig 1) wherein the fingerprint sensor is based on optical sensors (para [0044]; para [0050] FIG. 3 is a cross-sectional side view of an illustrative configuration that may be used in implementing fingerprint reader 20. As shown in FIG. 3, fingerprint reader 20 may include an array of sensors 38. Sensors 38 may be organized in a two-dimensional array (e.g., an array of multiple rows and multiple columns in the X-Y plane of FIG. 3). Optional additional sensor structures such as sensor structures 40 may be included in fingerprint reader 20 if desired. Structures 40 may be, for example, one or more proximity sensors implemented using capacitive electrodes, one or more proximity sensors implemented using light (e.g., a light emitter and a corresponding light detector for measuring reflected light from a user's finger such as finger 42), or other suitable sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

Rappoport and Mullins fails to explicitly teach light-emitting diode soldered to the substrate; and the fingerprint sensor on the substrate; as claimed.
Lee teaches an electronic device, comprising a substrate (para [0042] The discrete LED's may be surface mount devices (SMD) that may be soldered to a substrate in an array pattern such as a dot matrix pattern or other pattern that may be application specific); an array of light-emitting diode pixels soldered to the substrate configured to display image (para [0038] Images 104 presented on hybrid display 102 may include any form that may be displayed including but not limited to text, data, graphics, icons, a GUI, a menu, a cursor, ASCII characters, numbers, graphs, and combinations of the foregoing, just to name a few. Images 104 presented on hybrid display 102 may scroll 121 and/or 123 across display 102 in one or more directions that are not limited to the directions depicted by dashed arrows for 121 and 123 in FIG. 1A. para [0042] As one example, hi-res display 101 may be a rigid OLED or LCD display. As another example, hi-res display 101 may be a flexible OLED or LCD display. Lo-res display 103, 105 or both may be made from discrete devices, such as discrete light emitting diodes (LED) arranged in an array or other image structure on a substrate such as a flexible or rigid substrate and coupled to the substrate using soldering or some other process. The substrate may be a flexible printed circuit board (FPCB) or a printed circuit board (PCB) that is rigid or semi-flexible, for example. The discrete LED's may be surface mount devices (SMD) that may be soldered to a substrate in an array pattern such as a dot matrix pattern or other pattern that may be application specific.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport and Mullins with the teaching of Lee, in order to yield predictable results of providing display having different configurations.

Rappoport, Mullins and Lee fails to explicitly teach the fingerprint sensor on the substrate; as claimed.
Kim teaches an electronic device, comprising a touch sensor on a substrate (Fig 1 shows Touch sensor (TS) and pixels (PX) on common substrate (60)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport, Mullins and Lee with the teaching of Kim, electronic device having pixel integrated with touch capability in order to provide added functionality to the display and thereby increasing 

Regarding claim 2, Rappoport teaches the electronic device, as explained for claim 1 above. Rappoport also teaches the electronic device wherein the touch sensor comprises a capacitive touch sensor (para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures), accelerometers, and other sensors.).
Rappoport fails to explicitly teach wherein the fingerprint sensor comprises a capacitive fingerprint sensor; as claimed.
Mullins teaches the electronic device wherein the fingerprint sensor comprises a capacitive fingerprint sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures), accelerometers, and other sensors.).
Rappoport fails to explicitly teach wherein the fingerprint sensor comprises an optical fingerprint sensor; as claimed.
Mullins teaches the electronic device wherein the fingerprint sensor comprises an optical fingerprint sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

Regarding claim 4, Rappoport teaches the electronic device, as explained for claim 1 above. Rappoport also teaches the electronic device wherein the touch sensor comprises a light detector that detects light that is emitted from the light-emitting diode pixels and reflected from a finger (para [0069] FIG. 13 is a cross-sectional side view of an illustrative electronic device in which a light-based proximity sensor is mounted adjacent to one or more openings in a display. As shown in FIG. 13, proximity sensor 90 may include a light source such as light source 86 and may include a light detector such as light detector 88. Light source 86 may be formed from a light-emitting diode such as an infrared light-emitting diode or other device that produces light 80. Light source 86 may emit light 80 (e.g., infrared light or visible light). Emitted light 80 may pass through opening 28 in display 14. Emitted light 80 that has passed through opening 28 may reflect off of an external object such as external object 82 when external object 82 is in the vicinity of device 10 (e.g., less than 10 cm away, less than 3 cm away, or less than 1 cm away). Reflected light 84 may pass through opening 28 and may be received by light detector 88. Para [0072] If desired, openings 28 in display 14 may be used to facilitate formation of a light-based touch sensor. A light-based touch sensor array that is capable of ascertaining the position of a user's finger or other external object in lateral dimensions X and Y may be formed using an array of light emitters and light detectors formed under display 14.) (Note: device of Fig 13 which comprises display 14. As explained in para [0037] Display 14 may include pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electronic ink elements, liquid crystal display (LCD) components, or other suitable display pixel structures.. Thus when reading the portion of para [0069] which describes “other device that produces light 80”; here is interpreted to be the light-emitting diodes (LEDs) of display 14).
para [0050] FIG. 3 is a cross-sectional side view of an illustrative configuration that may be used in implementing fingerprint reader 20. As shown in FIG. 3, fingerprint reader 20 may include an array of sensors 38. Sensors 38 may be organized in a two-dimensional array (e.g., an array of multiple rows and multiple columns in the X-Y plane of FIG. 3). Optional additional sensor structures such as sensor structures 40 may be included in fingerprint reader 20 if desired. Structures 40 may be, for example, one or more proximity sensors implemented using capacitive electrodes, one or more proximity sensors implemented using light (e.g., a light emitter and a corresponding light detector for measuring reflected light from a user's finger such as finger 42), or other suitable sensors.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

Regarding claim 5, Rappoport teaches the electronic device defined in claim 1 comprising the light-emitting diode pixels; as explained for claim 1 above.
Rappaport and Mullins fails to teach the light-emitting diode pixels comprise discrete crystalline semiconductor light-emitting diodes; as claimed.


Regarding claim 6, Rappoport teaches the electronic device defined in claim 1 comprising the substrate; as explained for claim 1 above.
Rappaport and Mullins fails to teach wherein the substrate comprises a silicon substrate; as claimed.
Examiner takes Official Notice, it is well known in the art to implement display circuit on a silicone substrate. (Note: Evidential support for the Official notice can be found in Kitazawa (2013/0027373) – para [0033], [0048]).

Regarding claim 8, Rappoport teaches the electronic device; as explained for claim 1 above. Rappoport also further teaches wherein the touch sensor is located at least partially behind the array of light-emitting diode pixels (Fig 15. Para [0072] In the example of FIG. 15, the array of openings formed in display 14 covers only part of display 14. This is, however, merely illustrative. Openings 28 may be arranged in an array that covers substantially all of the surface area of display 14 if desired. There may be any suitable number of openings 28 in the array (e.g., ten or more, one hundred or more, one thousand or more, etc.). Each row and column in the array may have five or more openings, ten or more openings, one hundred or more openings, etc.). Each opening may be surrounded by display pixels. Para [0073] Light-based touch sensor array 100 may include light sources 98 and light detectors 102. Light sources 98 may be laterally aligned with respective openings 28 and light detectors 102 may be aligned with respective openings 28. In particular, light sources 98 may be arranged in a two-dimensional array under corresponding openings 28 and light detectors 102 may be arranged in a two-dimensional array under corresponding openings 28. For example, sources 98 and detectors 102 may be arranged in a checkerboard pattern or other pattern that intersperses light sources 98 among light detectors 102. Light sources 98 may be formed from light-emitting diodes (e.g., visible or infrared light-emitting diodes) or other sources of light. Light detectors 102 may be formed from semiconductor light sensor components such as silicon photodiodes, phototransistors, etc).
Rappoport fails to teach wherein the fingerprint sensor is located at least partially behind the array of light-emitting diode pixels; as claimed.
Mullins teaches the electronic device wherein the fingerprint sensor is located at least partially behind the array of light-emitting diode pixels (para [0041] As described in connection with FIG. 1, fingerprint reader 20 may be located under a portion of display 14 (e.g., in the lower right corner of display 14 as shown in FIG. 1). Fingerprint reader 20 may also be located on other portion of display 14 or on sidewalls or rear wall surfaces of housing 12, if desired.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the 

Regarding claim 9, Rappoport teaches the electronic device defined in claim 1 comprising the light-emitting diode pixels; as explained for claim 1 above.
Rappaport fails to teach further comprising a transparent cover layer overlapping the array of light-emitting diode pixels; as claimed
Mullins teaches the electronic device further comprising a transparent cover layer overlapping the array of light-emitting diode pixels (para [0034] As shown in FIG. 1, the front of device 10 may include a display such as display 14. The surface of display 14 may be covered with a layer of material such as glass or plastic. The layer of material on the front of display 14 may be, for example, a display cover layer formed from a layer of clear glass, a layer of clear plastic, or other transparent materials (e.g., materials that are transparent to visible light and that are generally transparent to infrared light). The cover layer that covers display 14 may sometimes be referred to as a display cover layer, display cover glass, or plastic display cover layer. In a configuration of the type shown in FIG. 1, the cover layer may be formed form a planar member such as a planar sheet of glass or plastic. Other cover layer shapes such as convex and concave shapes may be used if desired).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the 

Regarding claim 10, Rappoport teaches the electronic device as explained for claim 9 above.
Rappoport fails to teach wherein the transparent cover layer comprises glass; as claimed.
Mullins teaches the electronic device wherein the transparent cover layer comprises glass (para [0034] The surface of display 14 may be covered with a layer of material such as glass or plastic. The layer of material on the front of display 14 may be, for example, a display cover layer formed from a layer of clear glass).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions. Furthermore, adding the cover layer will provide added functionality of increasing the life of the device by protecting internal components.

s 11, 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (2013/0094126) in view of Mullins (2013/0076485), Han et al. (2006/0023451) and Kim et al. (2011/0316809).

Regarding claim 11, Rappoport teaches an electronic device, comprising: a substrate (para [0040] a polymer substrate); an array of light-emitting diode pixels each having a terminal that is (para [0037] Display 14 may include pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electronic ink elements, liquid crystal display (LCD) components, or other suitable display pixel structures; 44; Fig 3) (Note: it is inherent that light-emitting diodes have terminals); a sensor (100; Fig 15) located at least partially behind the array of light-emitting diode pixels (Fig 15), wherein the sensor receives signals that pass between the light-emitting diode pixels (Fig 1; para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. Para [0041] Openings 28 may allow signals to pass through display 14. These signals may include, for example, electromagnetic signals such as radio-frequency electromagnetic signals, acoustic signals, and light. In the example of FIG. 1, openings 28 have been formed in an array having rows and columns of multiple openings. This is merely illustrative. There may be one opening in display 14, two openings in display 14, ten or more openings in display 14, one hundred or more openings in display 14, one thousand or more openings in display 14, or any other suitable number of openings. Openings 28 may, for example, be formed in active display region 22. Para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures),. Para [0051] When formed in the active region of display 14, opening 28 will generally be surrounded by display pixels in display 14 such as illustrative display pixels 44. Para [0052] Electrical components such as component 46 may be mounted in housing 12. For example, component 46 may be mounted in lateral alignment with opening 28 (i.e., component 46 may be mounted in under opening 28 in the orientation of FIG. 3 so that component 46 and opening 28 are aligned along lateral dimensions X and Y and lie along a common axis in dimension Z). With this type of configuration, opening 28 may overlap component 46 sufficiently that signals 48 that are associated with the operation of component 46 may pass through opening 28. Para [0074] During operation, sources 98 may emit light 104. Light 104 may pass through openings 28. When no external objects are present in the vicinity of touch sensor 100, light 104 will not be reflected towards detectors 102 in sensor 100. When, however, an external object such as a user's finger or other object 96 is present in the vicinity (e.g., less than 2 cm, less than 0.5 cm, less than 0.1 cm, etc.) of one or more of light emitters 98, some of light 104 may be reflected back towards touch sensor 100 as reflected light 106. Reflected light 106 may pass through openings 28 in display 14 and may be received by detectors 102 in light-based touch sensor 100.); and control circuitry that gathers data from the sensor (para [0075] Control circuitry 30 may process received light signal strength data from light sensors 102 in light-based touch sensor 100. For example, control circuitry 30 may determine the X and Y location at which reflected light magnitude is greatest and thereby determine the location of object 96. Signal strength interpolation and other processing schemes may be used to enhance X and Y resolution. By using reflected light measurements through openings 28 to determine the location of eternal object 96 in dimensions X and Y, an arrangement of the type shown in FIG. 15 may be used to provide display 14 with touch sensing capabilities).
Rappaport fails to teach, each having terminal that is bonded to the substrate using a conductive bonding material; the sensor mounted to the substrate; the control circuitry that gathers fingerprint data from the sensor; as claimed.
Mullins teaches a, electronic device, comprising a sensor (para [0044] The sensors in fingerprint reader 20 may be based on capacitive sensors, optical sensors, pressure sensors, radio-frequency sensors, or other sensors) and control circuitry that gathers fingerprint data from the sensor (para [0039] Storage and processing circuitry 22 may be used to run software on device 10 such as internet browsing applications, voice-over-internet-protocol (VOIP) telephone call applications, email applications, media playback applications, operating system functions, functions associated with wireless payments and other financial transactions, etc. The software may be used to implement functions related to biometric authentication. For example, the software (and associated hardware of device 10) may be used in gathering and authenticating fingerprint data or other biometric data. Biometric data processing functions such as fingerprint authentication functions and control operations associated with verifying fingerprints and taking suitable actions may be implemented in real time using storage and processing circuitry 22 and associated hardware such as fingerprint reader hardware. Circuitry 22 may, for example, be configured to implement a control algorithm that controls the gathering and use of fingerprint data from fingerprint reader 20).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

Rappaport and Mullins fails to teach, each having terminal that is bonded to the substrate using a conductive bonding material; the sensor mounted to the substrate; as claimed.
Han teaches an electronic device comprising: a substrate and a light-emitting diode pixels (para [0023] LEDs may be mounted on silicon substrates,) each having a terminal that is bonded to the substrate using a conductive bonding material (para [0023] Preferably, the LEDs may be mounted on silicon substrates, each of which has a first electrode terminal formed on a top thereof, and second electrode terminals formed on the top and a bottom thereof, respectively, and connected to each other through a via, to form a plurality of LED chips, respectively; and the plurality of LED chips may be arranged in parallel in such a way that the first electrode terminals of the LED chips are connected to the wire bonding part by wires and the second electrode terminals formed on the bottom of the LED chips are attached to the die bonding part by conductive bonding material.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport and Mullins with the teachings of Han, in order to yield predictable results of forming display panel and method for securing the pixels on the substrate.
Rappaport, Mullins and Han fails to teach; the sensor mounted to the substrate; as claimed.
Kim teaches an electronic device, comprising a touch sensor on a substrate (Fig 1 shows Touch sensor (TS) and pixels (PX) on common substrate (60)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport, Mullins and Han with the teaching of Kim, electronic device having pixel integrated with touch capability in order to provide added functionality to the display and thereby increasing the functions that can be performed on the electronic device. (Note: Examiner is relying upon Kim to shows how pixel and touch sensor can be integrated on same substrate).

Regarding claim 13, Rappaport teaches the electronic device defined in claim 11 wherein the substrate has an upper surface on which the array of light-emitting diode pixels are located and wherein the sensor is located at least partially behind the upper surface (para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. For example, in a display such as an organic light-emitting-diode display, display 14 may be formed from a polymer substrate such as a polyimide substrate on which (= implies there is a upper surface) thin-film transistors, organic light-emitting material, and a sealant layer have been deposited. With this type of display arrangement, display 14 may have a front surface formed by the outermost layer of sealant and a rear surface formed by the polymer substrate. Openings 28 may pass through the entirety of the display from the front surface to the rear surface (e.g., in active region 22 of display 14). Displays with other types of layers may likewise have openings 28 that pass through the entirety of the display. Fig 15).

Regarding claim 14, Rappaport teaches the electronic device defined in claim 11 wherein the sensor is selected from the group consisting of: an optical sensor and a capacitive sensor (para [0044] touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures. Para [0045] The touch sensors may be capacitive touch sensors formed from an array of transparent touch sensor electrodes such as indium tin oxide (ITO) electrodes or may be touch sensors formed using other touch technologies (e.g., acoustic touch, pressure-sensitive touch, resistive touch, optical touch, etc.).).

Regarding claim 15, Rappoport teaches the electronic device defined in claim 11 comprising the light-emitting diode pixels; as explained for claim 11 above.
Rappaport and Mullins fails to teach the light-emitting diode pixels comprise discrete crystalline semiconductor light-emitting diodes; as claimed.
.

Claims 16, 17, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (2013/0094126) in view of Mullins (2013/0076485) and Kim et al. (2011/0316809).

Regarding claim 16, Rappoport teaches an electronic device, comprising: a substrate (para [0040] a polymer substrate); an array of pixels on the substrate (para [0037] Display 14 may include pixels formed from light-emitting diodes (LEDs), organic LEDs (OLEDs), plasma cells, electronic ink elements, liquid crystal display (LCD) components, or other suitable display pixel structures; 44; Fig 3); channels located between some of the pixels (Fig 1; para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. Para [0041] Openings 28 may allow signals to pass through display 14. These signals may include, for example, electromagnetic signals such as radio-frequency electromagnetic signals, acoustic signals, and light. In the example of FIG. 1, openings 28 have been formed in an array having rows and columns of multiple openings. This is merely illustrative. There may be one opening in display 14, two openings in display 14, ten or more openings in display 14, one hundred or more openings in display 14, one thousand or more openings in display 14, or any other suitable number of openings. Openings 28 may, for example, be formed in active display region 22. Para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures),. Para [0051] When formed in the active region of display 14, opening 28 will generally be surrounded by display pixels in display 14 such as illustrative display pixels 44. Para [0052] Electrical components such as component 46 may be mounted in housing 12. For example, component 46 may be mounted in lateral alignment with opening 28 (i.e., component 46 may be mounted in under opening 28 in the orientation of FIG. 3 so that component 46 and opening 28 are aligned along lateral dimensions X and Y and lie along a common axis in dimension Z). With this type of configuration, opening 28 may overlap component 46 sufficiently that signals 48 that are associated with the operation of component 46 may pass through opening 28. Para [0074] During operation, sources 98 may emit light 104. Light 104 may pass through openings 28. When no external objects are present in the vicinity of touch sensor 100, light 104 will not be reflected towards detectors 102 in sensor 100. When, however, an external object such as a user's finger or other object 96 is present in the vicinity (e.g., less than 2 cm, less than 0.5 cm, less than 0.1 cm, etc.) of one or more of light emitters 98, some of light 104 may be reflected back towards touch sensor 100 as reflected light 106. Reflected light 106 may pass through openings 28 in display 14 and may be received by detectors 102 in light-based touch sensor 100.); and a touch sensor array (100; Fig 15) that receives data through channels (Fig 1; para [0040] One or more openings such as openings 28 may also be formed in active region 22 of display 14. Para [0041] Openings 28 may allow signals to pass through display 14. These signals may include, for example, electromagnetic signals such as radio-frequency electromagnetic signals, acoustic signals, and light. In the example of FIG. 1, openings 28 have been formed in an array having rows and columns of multiple openings. This is merely illustrative. There may be one opening in display 14, two openings in display 14, ten or more openings in display 14, one hundred or more openings in display 14, one thousand or more openings in display 14, or any other suitable number of openings. Openings 28 may, for example, be formed in active display region 22. Para [0044] Sensors 32 may include ambient light sensors, light-based and capacitive proximity sensors, touch sensors (e.g., light-based touch sensors and/or capacitive touch sensors that are part of a touch screen display or that are implemented using stand-alone touch sensor structures),. Para [0051] When formed in the active region of display 14, opening 28 will generally be surrounded by display pixels in display 14 such as illustrative display pixels 44. Para [0052] Electrical components such as component 46 may be mounted in housing 12. For example, component 46 may be mounted in lateral alignment with opening 28 (i.e., component 46 may be mounted in under opening 28 in the orientation of FIG. 3 so that component 46 and opening 28 are aligned along lateral dimensions X and Y and lie along a common axis in dimension Z). With this type of configuration, opening 28 may overlap component 46 sufficiently that signals 48 that are associated with the operation of component 46 may pass through opening 28. Para [0074] During operation, sources 98 may emit light 104. Light 104 may pass through openings 28. When no external objects are present in the vicinity of touch sensor 100, light 104 will not be reflected towards detectors 102 in sensor 100. When, however, an external object such as a user's finger or other object 96 is present in the vicinity (e.g., less than 2 cm, less than 0.5 cm, less than 0.1 cm, etc.) of one or more of light emitters 98, some of light 104 may be reflected back towards touch sensor 100 as reflected light 106. Reflected light 106 may pass through openings 28 in display 14 and may be received by detectors 102 in light-based touch sensor 100.); wherein the at least one of the pixels is located between plurality of openings (para [0041] describes plurality of openings and para [0051] describes opening surrounded by display pixels).
Rappoport fails to explicitly teach a fingerprint sensor on the substrate, and comprising first and second detectors; as claimed.
Mullins teaches an electronic device comprising a display (14; Fig 1) and a fingerprint sensor (20; Fig 1) wherein the fingerprint sensor is based on optical sensors (para [0044]; para [0050] FIG. 3 is a cross-sectional side view of an illustrative configuration that may be used in implementing fingerprint reader 20. As shown in FIG. 3, fingerprint reader 20 may include an array of sensors 38. Sensors 38 may be organized in a two-dimensional array (e.g., an array of multiple rows and multiple columns in the X-Y plane of FIG. 3). Optional additional sensor structures such as sensor structures 40 may be included in fingerprint reader 20 if desired. Structures 40 may be, for example, one or more proximity sensors implemented using capacitive electrodes, one or more proximity sensors implemented using light (e.g., a light emitter and a corresponding light detector for measuring reflected light from a user's finger such as finger 42), or other suitable sensors.); wherein the fingerprint sensors comprises first and second detectors (para [0042] Fingerprint reader 20 may include a two-dimensional array of sensors).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions. Further the combination of teachings of Rappoport with the array of fingerprint sensors would result in electronic device wherein the fingerprint sensor comprises first and second detectors and wherein at least one of the pixels is located between the first and second detectors.

Rappoport and Mullins fails to explicitly teach the fingerprint sensor on the substrate; as claimed.
Kim teaches an electronic device, comprising a touch sensor on a substrate (Fig 1 shows Touch sensor (TS) and pixels (PX) on common substrate (60)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport and Mullins with the teaching of Kim, electronic device having pixel integrated with touch capability in 

Regarding claim 17, Rappoport teaches the electronic device defined in claim 16 comprising the substrate; as explained for claim 16 above.
Rappaport and Mullins fails to teach wherein the substrate comprises a semiconductor substrate; as claimed.
Examiner takes Official Notice, it is well known in the art to implement display circuit on a semiconductor substrate. (Note: Evidential support for the Official notice can be found in Tsuchi (2011/0298777) – para [0008], [0011]).

Regarding claim 19, Rappoport teaches the electronic device; as explained for claim 16 above. Rappoport also further teaches wherein the touch sensor is located at least partially behind the array of pixels (Fig 15. Para [0072] In the example of FIG. 15, the array of openings formed in display 14 covers only part of display 14. This is, however, merely illustrative. Openings 28 may be arranged in an array that covers substantially all of the surface area of display 14 if desired. There may be any suitable number of openings 28 in the array (e.g., ten or more, one hundred or more, one thousand or more, etc.). Each row and column in the array may have five or more openings, ten or more openings, one hundred or more openings, etc.). Each opening may be surrounded by display pixels. Para [0073] Light-based touch sensor array 100 may include light sources 98 and light detectors 102. Light sources 98 may be laterally aligned with respective openings 28 and light detectors 102 may be aligned with respective openings 28. In particular, light sources 98 may be arranged in a two-dimensional array under corresponding openings 28 and light detectors 102 may be arranged in a two-dimensional array under corresponding openings 28. For example, sources 98 and detectors 102 may be arranged in a checkerboard pattern or other pattern that intersperses light sources 98 among light detectors 102. Light sources 98 may be formed from light-emitting diodes (e.g., visible or infrared light-emitting diodes) or other sources of light. Light detectors 102 may be formed from semiconductor light sensor components such as silicon photodiodes, phototransistors, etc).
Rappoport fails to teach wherein the fingerprint sensor is located at least partially behind the array of pixels; as claimed.
Mullins teaches the electronic device wherein the fingerprint sensor is located at least partially behind the array of pixels (para [0041] As described in connection with FIG. 1, fingerprint reader 20 may be located under a portion of display 14 (e.g., in the lower right corner of display 14 as shown in FIG. 1). Fingerprint reader 20 may also be located on other portion of display 14 or on sidewalls or rear wall surfaces of housing 12, if desired.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the electronic device of Rappoport with adding the features of fingerprint sensor as taught by Mullins, because this will provide device with additional functionality of authenticating user by capturing fingerprint and comparing with registered fingerprints, thus adding functionality of conducting secure functions.

Regarding claim 20, Rappoport teaches the electronic device defined in claim 16 comprising the light-emitting diode pixels; as explained for claim 16 above.
Rappaport and Mullins fails to teach the pixels comprise discrete crystalline semiconductor light-emitting diodes; as claimed.
Examiner takes Official Notice, it is well known in the art to implement the pixels comprise discrete crystalline semiconductor light-emitting diodes because this will provide display having high brightness, long lifetimes and good environmental stability. (Note: Evidential support for the Official notice can be found in Cok (2008/0278063) – para [0002]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (on page 8), 11 (on page 9) and 16 (on page 16) have been considered but are moot because the new ground of rejection does not rely on some of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623